Citation Nr: 0124768	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-10 032	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware


THE ISSUE

Entitlement to a higher rating for fibromyalgia, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1995 to 
October 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the RO which granted service connection 
for fibromyalgia and assigned a 10 percent rating effective 
from October 1999.  In April 2000, an RO hearing officer 
granted a higher rating of 20 percent for fibromyalgia, 
effective from October 1999.

The claims file reflects that during a March 2000 RO hearing 
and in a September 2000 statement from the veteran's 
representative, it was argued that that the veteran was 
entitled to a separate rating for headaches.  The RO has not 
developed or adjudicated this issue for appellate review.  
Accordingly, this issue is referred to the RO for appropriate 
action. 


REMAND

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The Board notes that all relevant evidence has not been 
properly developed with respect to the veteran's claim for a 
higher rating for fibromyalgia, currently rated 20 percent 
disabling.  Further VA assistance is required to comply with 
the duty to assist.  Id.

The veteran asserts that her service-connected fibromyalgia 
is more disabling than reflected in the 20 percent rating 
currently assigned.  In this regard, she reported during a 
March 2000 RO and an August 2001 Board hearing that she 
received postservice treatment for fibromyalgia.  She 
specifically stated that she was prescribed medication to 
treat such condition.  The claims file is negative for any 
postservice treatment records of the condition.  In light of 
VA's duty to assist the veteran in developing her claim, the 
RO should take appropriate steps to obtain these postservice 
medical reports. The medical reports may very well be 
probative in adjudicating the veteran's claim for a higher 
rating.

Moreover, the RO should schedule the veteran for a VA 
examination to ascertain the current severity of her 
fibromyalgia.  In this regard, the examiner should 
specifically identify the complaints which are due to 
fibromyalgia.  Furthermore, following an examination and 
review of the record the examiner should state whether the 
veteran's fibromyalgia is refractory to therapy.  A complete 
rationale should be given for all findings recorded.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
ask her to identify all sources where she 
received treatment for fibromyalgia since 
October 1999.  Following the procedures 
of 38 C.F.R. § 3.159, complete clinical 
records of all such treatment not already 
on file should be obtained.

2.  The veteran should undergo a VA 
orthopedic examination to determine the 
nature and current severity of her 
fibromyalgia.  The claims folder should 
be provided to and reviewed by the 
examiner, including the service records 
showing treatment for fibromyalgia.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  Following 
examination and review of historical 
records, the doctor should identify and 
fully describe all current disability 
which is associated with the diagnosis of 
fibromyalgia.  In addition, the doctor, 
based on a review of the historical 
records and examination findings, must 
state whether the veteran's fibromyalgia 
is constant and whether it is refractory 
to therapy.  In this regard, the exact 
nature of her therapy should be reported.  
A complete rationale should be given for 
all findings recorded.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should review the claim for 
a higher rating for fibromyalgia, in 
light of all pertinent evidence and legal 
authority.  If the determination is 
adverse to the veteran, she and her 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




